Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

                                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice
  January 3, 2018
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  155527                                                                                             Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  TYANN SHELTON,                                                                                                     Justices
           Plaintiff-Appellee,
  and
  DWAYNE WILLIAMS,
          Plaintiff,
  and
  MICHIGAN CRNAS STAFFING, LLC,
           Intervening Plaintiff,
  v                                                                SC: 155527
                                                                   COA: 328473
                                                                   Wayne CC: 13-010612-NF
  AUTO-OWNERS INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 14, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 3, 2018
           d1220
                                                                              Clerk